Allowable Subject Matter

Claims 1-3, 5-8, 10-16 and 18-21 are allowed in light of the amendment filed on 12/29/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A robot system for providing balance assistance to robots, comprising: a robot with a body positioned in a space; a sensor assembly sensing an angular orientation of the body of the robot or movement of the body relative to vertical; a balance controller generating control signals when the angular orientation or the movement of the body exceeds a predefined threshold value for retention of balance for the robot in the space; and a balance force generation assembly operating in response to the control signals to apply a balancing force upon the body of the robot to modify the angular orientation or resist the movement of the body relative to vertical; wherein the balance force generation assembly 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
   
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B